Order modified by striking out subdivision (d) of the sixth ordering paragraph and as modified affirmed, without costs of this appeal to either party, on the ground that subdivision (d) is too general and vague and the information therein sought is available under other ordering paragraphs contained in the order of examination. All concur, Piper, J., not voting. (Appeal from an order of Oneida Special Term, granting plaintiff’s motion for examination of defendant before trial.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.